Title: Resolution of the House of Representatives, 24 March 1802 (Abstract)
From: House of Representatives,Beckley, John
To: 


24 March 1802. Discharges the committee to whom was referred on 15 Feb. the petition of Timothy Williams and others and refers the petition to the secretary of state, “with instruction to examine the same, and report his opinion thereupon, to the House.”
 

   
   Ms and enclosure (DNA: RG 59, ML). Ms 1 p.; marked “Extract from the Journal”; signed by William Lambert, acting for John Beckley; docketed by Brent. For enclosure, see n. 1.



   
   The undated petition of Timothy Williams, John Williams, and Joseph Lee, Jr. (1 p.), requested the Senate and House of Representatives to retain the sums they “were about to provide for Compensation to France for Captures before the Treaty [Convention of 1800],” so that the subscribers might receive redress for the brig Traveller, captured and condemned by the French at Ile de France after “the Treaty was known there.” No report by JM on this petition has been found.


